Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 5, 2014

                                     No. 04-14-00059-CV

                          IN THE INTEREST OF E.G., A CHILD,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00345
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        In this accelerated appeal of the January 8, 2014 order terminating Appellant’s parental
rights, Appellant’s brief was due to be filed with this court on March 3, 2014. See TEX. R. APP.
P. 38.6(a). On the brief’s due date, Appellant filed an unopposed first motion for extension of
time to file Appellant’s brief and requested an additional twenty days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than March 24, 2014. See id.; see also TEX. R. JUD. ADMIN. 6.2, available at
http://www.supreme.courts.state.tx.us/MiscDocket/11/11925100.pdf (directing courts of appeals
to dispose of SAPCR suits “[w]ithin 180 days of the date the notice of appeal is filed”).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court